Exhibit 4.1 BANK OF MARIN BANCORP 2007 EMPLOYEE STOCK PURCHASE PLAN The following constitute the provisions of the 2007 Employee Stock Purchase Plan of Bank of Marin Bancorp.The Plan was originally adopted by the Board of Bank of Marin (the “Bank”) on October20, 2005 effective as of January1, 2006 and by the Bank’s shareholders on July 18, 2006, subject to obtaining a permit for the issuance of shares under the Plan from the Department of Financial Institutions.The Plan was assumed by the Bank of Marin Bancorp pursuant to that certain Plan of Reorganization and Agreement of Merger, dated March 8, 2007, (the “Reorganization”) adopted by Bank of Marin Bancorp as part of the holding company reorganization in which the Bank became a wholly-owned subsidiary of Bank of Marin Bancorp. The Reorganization became effective on July 1, 2007 (the "Effective Date"). 1.Purpose.The purpose of the Plan is to provide employees of the Company with an opportunity to purchase Common Stock of the Company through accumulated payroll deductions.It is the intention of the Company to have the Plan qualify as an "Employee Stock Purchase Plan" under Section423 of the Internal Revenue Code of 1986, as amended.The provisions of the Plan, accordingly, shall be construed so as to extend and limit participation in a manner consistent with the requirements of that section of the Code. 2.Definitions. (a)"Board" shall mean the Board of Directors of the Bank of Marin Bancorp. (b)"Code" shall mean the Internal Revenue Code of 1986, as amended. (c)"Common Stock" shall mean the common stock of Bank of Marin Bancorp. (d)"Company" shall mean Bank of Marin Bancorp and any of its consolidated subsidiaries, including the Bank. (e)"Compensation" shall mean all base straight time gross earnings, but exclusive of payments for overtime, incentive compensation, incentive payments, bonuses and other compensation. (f)"Employee" shall mean any individual who is an Employee of the Company, whose customary employment with the Company is at least twenty (20) hours per week.For purposes of the Plan, the employment relationship shall be treated as continuing intact while the individual is on sick leave or other leave of absence approved by the Company.Where the period of leave exceeds 90days and the individual's right to re-employment is not guaranteed either by statute or by contract, the employment relationship shall be deemed to have terminated on the 91stday of such leave. (g)"Enrollment Date" shall mean the first Trading Day of each Offering Period. (h)"Exercise Date" shall mean the last Trading Day of each Purchase Period. (i)"Fair Market Value" shall mean, as of any date, the value of Common Stock determined by the closing sales price for such stock (or the closing bid, if no sales were reported) as quoted on such exchange or system on the date of such determination, as reported in The Wall Street Journal or such other source as the Board deems reliable; (j)"Offering Periods" shall mean the periods of approximately three (3) months during which an option granted pursuant to the Plan may be exercised, commencing on the first Trading Day on or after the first day of a calendar quarterly period of each year and terminating on the last Trading Day in the quarterly period except that if an Offering Periodwould otherwise end before the date of approval of the Plan by the Shareholders of the Company then that Offering Period will be extended to the date five days after such Shareholder approval.The duration and timing of Offering Periods may be changed pursuant to Section4 of this Plan. (k)"Plan" shall mean this 2007 Employee Stock Purchase Plan. (l)"Purchase Period" shall mean the approximately three-month period commencing after one Exercise Date and ending with the next Exercise Date, except that the first Purchase Period of any Offering Period shall commence on the Enrollment Date and end with the next Exercise Date and except that if a Purchase Period would otherwise end before the date of approval of the Plan by the Shareholders of the Company, then that Purchase Period will be extended to the date five days after such Shareholder approval. (m)"Purchase Price" shall mean 95% of the Fair Market Value of a share of Common Stock on the Exercise Date. (n)"Reserves" shall mean the number of shares of Common Stock covered by each option under the Plan which have not yet been exercised and the number of shares of Common Stock which have been authorized for issuance under the Plan but not yet placed under option. (o)"Trading Day" shall mean a day on which national stock exchanges and the Nasdaq System are open for trading. 3.Eligibility. (a)Any Employee who shall be employed by the Company shall be eligible to participate in the Plan. (b)Any provisions of the Plan to the contrary notwithstanding, no Employee shall be granted an option under the Plan (i)to the extent that, immediately after the grant, such Employee (or any other person whose stock would be attributed to such Employee pursuant to Section 424(d) of the Code) would own capital stock of the Company and/or hold outstanding options to purchase such stock possessing five percent (5%) or more of the total combined voting power or value of all classes of the capital stock of the Company or of any Subsidiary, or (ii)to the extent that his or her rights to purchase stock under all employee stock purchase plans of the Company and its subsidiaries accrues at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the fair market value of the shares at the time such option is granted) for each calendar year in which such option is outstanding at any time. 4.Offering Periods.The Plan shall be implemented by consecutive, overlapping Offering Periods with a new Offering Period commencing on the first Trading Day on or after the first day of each calendar quarter each year, or on such other date as the Board shall determine, and continuing thereafter until terminated in accordance with Section20 hereof.The Board shall have the power to change the duration of Offering Periods (including the commencement dates thereof) with respect to future offerings without shareholder approval if such change is announced at least five (5) days prior to the scheduled beginning of the first Offering Period to be affected thereafter. 5.Participation.An eligible Employee may become a participant in the Plan by completing a subscription agreement authorizing payroll deductions in the form of ExhibitA to this Plan and filing it with the Human Resources Benefits Administrator prior to the applicable Enrollment Date.Notwithstanding the foregoing, all eligible Employees shall be automatically enrolled as a participant in the Plan in the first Offering Period. 6.Payroll Deductions. (a)A participant may purchase shares of Common Stock under the Plan solely by means of payroll deductions:provided, however, that in the first Offering Period, participants may also purchase shares of Common Stock by making a lump sum cash payment at the end of the Offering Period.At the time a participant files his or her subscription agreement, he or she shall elect to have payroll deductions made on each pay day during the Offering Period in increments of not less than one percent (1%) or greater than fifteen percent (15%) of the Compensation which he or she receives on each pay day during the Offering Period.Payroll deductions for a participant shall commence on the first payroll following the Enrollment Date and shall end on the last payroll in the Offering Period to which such authorization is applicable, unless sooner terminated by the participant as provided in Section10 hereof. (b)All payroll deductions made for a participant shall be credited to his or her account under the Plan and shall be withheld in whole percentages only.A participant may not make any additional payments into such account. (c)A participant may discontinue his or her participation in the Plan as provided in Section10 hereof, or may increase or decrease the rate of his or her payroll deductions during the Offering Period by completing or filing with the Company's Benefits Administration a new subscription agreement authorizing a change in payroll deduction rate.The Board may, in its discretion, limit the number of participation rate changes during any Offering Period.The change in rate shall be effective with the first full payroll period following five (5) business days after the Company's receipt of the new subscription agreement unless the Company elects to process a given change in participation more quickly.A participant's subscription agreement shall remain in effect for successive Offering Periods unless terminated as provided in Section10 hereof. (d)Notwithstanding the foregoing, to the extent necessary to comply with Section3(b) hereof, a participant's payroll deductions may be decreased to zero percent (0%) at any time during a Purchase Period.Payroll deductions shall recommence at the rate provided in such participant's subscription agreement at the beginning of the first Purchase Period which is scheduled to end in the following calendar year, unless terminated by the participant as provided in Section10 hereof. (e)At the time the option is exercised, in whole or in part, or at the time some or all of the Company's Common Stock issued under the Plan is disposed of, the participant must make adequate provision for the Company's federal, state, or other tax withholding obligations, if any, which arise upon the exercise of the option or the disposition of the Common Stock.At any time, the Company may, but shall not be obligated to, withhold from the participant's compensation the amount necessary for the Company to meet applicable withholding obligations, including any withholding required to make available to the Company any tax deductions or benefits attributable to sale or early disposition of Common Stock by the Employee. 7.Grant of Option.On the Enrollment Date of each Offering Period, each eligible Employee participating in such Offering Period shall be granted an option to purchase on each Exercise Date during such Offering Period (at the applicable Purchase Price) up to a number of shares of the Company's Common Stock determined by dividing such Employees payroll deductions accumulated prior to such Exercise Date and retained in the Participant's account as of the Exercise Date by the applicable Purchase Price; provided that in no event shall an Employee be permitted to purchase during each Purchase Period shares with a Fair Market Value greater than $5000 (subject to any adjustment pursuant to Section 19), and provided further that such purchase shall be subject to the limitations set forth in Sections3(b), 8(a) and 8(b) hereof.The Board may, for future Offering Periods, increase or decrease, in its absolute discretion, the maximum number of shares of the Company's Common Stock an Employee may purchase during each Purchase Period of such Offering Period.Exercise of the option shall occur as provided in Section8 hereof, unless the participant has withdrawn pursuant to Section10 hereof.The option shall expire on the last day of the Offering Period. 8.Exercise of Option. (a)Unless a participant withdraws from the Plan as provided in Section10 hereof, his or her option for the purchase of shares shall be exercised automatically on the Exercise Date, and the maximum number of full shares subject to option shall be purchased for such participant at the applicable Purchase Price with the accumulated payroll deductions in his or her account.No fractional shares shall be purchased; any payroll deductions accumulated in a participant's account which are not sufficient to purchase a full share shall be retained in the participant's account for the subsequent Purchase Period or Offering Period, subject to earlier withdrawal by the participant as provided in Section10 hereof.Any other monies leftover in a participant's account after the Exercise Date shall be returned to the participant.During a participant's lifetime, a participant's option to purchase shares hereunder is exercisable only by him or her. (b)If the Board determines that, on a given Exercise Date, the number of shares with respect to which options are to be exercised may exceed (i)the number of shares of Common Stock that were available for sale under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)the number of shares available for sale under the Plan on such Exercise Date, the Board may in its sole discretion (x)provide that the Company shall make a pro rata allocation of the shares of Common Stock available for purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall be practicable and as it shall determine in its sole discretion to be equitable among all participants exercising options to purchase Common Stock on such Exercise Date, and continue all Offering Periods then in effect, or (y)provide that the Company shall make a pro rata allocation of the shares available for purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall be practicable and as it shall determine in its sole discretion to be equitable among all participants exercising options to purchase Common Stock on such Exercise Date, and terminate any or all Offering Periods then in effect pursuant to Section20 hereof.The Company may make pro rata allocation of the shares available on the Enrollment Date of any applicable Offering Period pursuant to the preceding sentence, notwithstanding any authorization of additional shares for issuance under the Plan by the Company's shareholders subsequent to such Enrollment Date. 9.Confirmation.As promptly as practicable after each Exercise Date on which a purchase of shares occurs, the Company shall adjust its records to reflect the purchase of shares purchased upon exercise of his or her option and forward confirmation of such purchase to each participant. 10.Withdrawal. (a)A participant may withdraw all but not less than all the payroll deductions credited to his or her account and not yet used to exercise his or her option under the Plan at any time by giving written notice to the Company in the form of ExhibitB to this Plan.All of the participant's payroll deductions credited to his or her account shall be paid to such participant promptly after receipt of notice of withdrawal and such participant's option for the Offering Period shall be automatically terminated, and no further payroll deductions for the purchase of shares shall be made for such Offering Period.If a participant withdraws from an Offering Period, payroll deductions shall not resume at the beginning of the succeeding Offering Period unless the participant delivers to the Company a new subscription agreement. (b)A participant's withdrawal from an Offering Period shall not have any effect upon his or her eligibility to participate in any similar plan which may hereafter be adopted by the Company or in succeeding Offering Periods which commence after the termination of the Offering Period from which the participant withdraws. 11.Termination of Employment.Upon a participant's ceasing to be an Employee, for any reason, he or she shall be deemed to have elected to withdraw from the Plan and the payroll deductions credited to such participant's account during the Offering Period but not yet used to exercise the option shall be returned to such participant or, in the case of his or her death, to the person or persons entitled thereto under Section15 hereof, and such participant's option shall be automatically terminated. 12.Interest.No interest shall accrue on the payroll deductions of a participant in the Plan. 13.Stock. (a)Subject to adjustment upon changes in capitalization of the Company as provided in Section19 hereof, the maximum number of shares of the Company's Common Stock which shall be made available for sale under the Plan shall be 200,000 shares. (b)The participant shall have no interest or voting right in shares covered by his option until such option has been exercised. (c)Shares to be delivered to a participant under the Plan shall be registered in the name of the participant or in the name of the participant and his or her spouse. 14.Administration.The Plan shall be administered by theCompensation Committee of the Board.The Committee shall have full and exclusive discretionary authority to construe, interpret and apply the terms of the Plan, to determine eligibility and to adjudicate all disputed claim filed under the Plan.Every finding, decision and determination made by the Committee shall to the full extent permitted by law, be final and binding upon all parties.In the event for any reason there is no Compensation Committee the Plan shall be administered by the Board or such other committee of the Board as the Board may select. 15.Designation of Beneficiary. (a)A participant may file a written designation of a beneficiary who is to receive any shares and cash, if any, from the participant’s account under the Plan in the event of such participant's death subsequent to an Exercise Date on which the option is exercised but prior to delivery to such participant of such cash.In addition, a participant may file a written designation of a beneficiary who is to receive any cash from the participant's account under the Plan in the event of such participant's death prior to exercise of the option.If a participant is married and the designated beneficiary is not the spouse, spousal consent shall be required for such designation to be effective. (b)Such designation of beneficiary may be changed by the participant at any time by written notice.In the event of the death of a participant and in the absence of a beneficiary validly designated under the Plan who is living at the time of such participant's death, the Company shall deliver such shares and/or cash to the executor or administrator of the estate of the participant, or if no such executor or administrator has been appointed (to the knowledge of the Company), the Company, in its discretion, may deliver such shares and/or cash to the spouse or to any one or more dependents or relatives of the participant or if no spouse, dependent or relative is known to the Company, then to such other person as the Company may designate. 16.Transferability.Neither payroll deductions credited to a participant's account nor any rights with regard to the exercise of an option or to receive shares under the Plan may be assigned, transferred, pledged or otherwise disposed of in any way (other than by will, the laws of descent and distribution or as provided in Section15 hereof) by the participant.Any such attempt at assignment, transfer, pledge or other disposition shall be without effect except that the Company may treat such act as an election to withdraw funds from an Offering Period in accordance with Section10 hereof. 17.Use of Funds.All payroll deductions received or held by the Company under the Plan may be used by the Company for any corporate purpose, and the Company shall not be obligated to segregate such payroll deductions. 18.Reports.Individual accounts shall be maintained for each participant in the Plan.Statements of account shall be given to participating Employees at least annually, which statements shall set forth the amounts of payroll deductions, the Purchase Price, the number of shares purchased and the remaining cash balance, if any. 19.Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger of Asset Sale. (a)Changes in Capitalization.Subject to any required action by the shareholders of the Company, the Reserves, the maximum number of shares each participant may purchase each Purchase Period pursuant to Section 7, as well as the price per share and the number of shares of Common Stock covered by each option under the Plan which has not yet been exercised shall be proportionately adjusted for any increase or decrease in the number of issued shares of Common Stock resulting from a stock split, reverse stock split, stock dividend, combination or reclassification of the Common Stock, or any other increase or decrease in the number of shares of Common Stock effected without receipt of consideration by the Company, provided, however, that conversion of any convertible securities of the Company shall not be deemed to have been "effected without receipt of consideration." Such adjustment shall be made by the Board, whose determination in that respect shall be final, binding and conclusive.Except as expressly provided herein, no issuance by the Company of shares of stock of any class, or securities convertible into shares of stock of any class, shall affect, and no adjustment by reason thereof shall be made with respect to, the number or price of shares of Common Stock subject to an option. (b)Dissolution or Liquidation.In the event of the proposed dissolution or liquidation of the Company, the Offering Period then in progress shall be shortened by setting a new Exercise Date (the "New Exercise Date"), and shall terminate immediately prior to the consummation of such proposed dissolution or liquidation, unless provided otherwise by the Board.The New Exercise Date shall be before the date of the Company's proposed dissolution or liquidation.The Board shall notify each participant in writing, at least ten (10) business days prior to the New Exercise Date, that the Exercise Date for the participant's option has been changed to the New Exercise Date and that the participant's option shall be exercised automatically on the New Exercise Date, unless prior to such date the participant has withdrawn from the Offering Period as provided in Section10 hereof. (c)Merger or Asset Sale.In the event of a proposed sale of all or substantially all of the assets of the Company, or the merger of the Company with or into another corporation, each outstanding option shall be assumed or an equivalent option substituted by the successor corporation or a Parent or Subsidiary of the successor corporation, if possible.In the event that the successor corporation refuses to assume or substitute for the option, any Purchase Periods then in progress shall be shortened by setting a new Exercise Date (the "New Exercise Date") and any Offering Periods then in progress shall end on the New Exercise Date.The New Exercise Date shall be before the date of the Company's proposed sale or merger.The Board shall notify each participant in writing, at least ten (10) business days prior to the New Exercise Date, that the Exercise Date for the participant's option has been changed to the New Exercise Date and that the participant's option shall be exercised automatically on the New Exercise Date, unless prior to such date the participant has withdrawn from the Offering Period as provided in Section10 hereof. 20.Amendment or Termination. (a)The Board of Directors of the Company may at any time and for any reason terminate or amend the Plan.Except as provided in Section19 hereof, no such termination can affect options previously granted, provided that an Offering Period may be terminated by the Board of Directors on any Exercise Date if the Board determines that the termination of the Offering Period or the Plan is in the best interests of the Company and its shareholders.Except as provided in Section19 and this Section20 hereof, no amendment may make any change in any option theretofore granted which adversely affects the rights of any participant.To the extent necessary to comply with Section 423 of the Code (or any successor rule or provision or any other applicable law, regulation or stock exchange rule), the Company shall obtain shareholder approval in such a manner and to such a degree as required. (b)Without shareholder consent and without regard to whether any participant rights may be considered to have been "adversely affected," the Board (or its committee) shall be entitled to change the Offering Periods, limit the frequency and/or number of changes in the amount withheld during an Offering Period, permit payroll withholding in excess of the amount designated by a participant in order to adjust for delays or mistakes in the Company's processing of properly completed withholding elections, establish reasonable waiting and adjustment periods and/or accounting and crediting procedures to ensure that amounts applied toward the purchase of Common Stock for each participant properly correspond with amounts withheld from the participant's Compensation, and establish such other limitations or procedures as the Board (or its committee) determines in its sole discretion advisable which are consistent with the Plan. (c)In the event the Board determines that the ongoing operation of the Plan may result in unfavorable financial accounting consequences, the Board may, in its discretion and, to the extent necessary or desirable, modify or amend the Plan to reduce or eliminate such accounting consequence including, but not limited to: (1)shortening any Offering Period so that Offering Period ends on a new Exercise Date, including an Offering Period underway at the time of the Board action; and (2)allocating shares. Such modifications or amendments shall not require stockholder approval or the consent of any Plan participants. 21.Notices.All notices or other communications by a participant to the Company under or in connection with the Plan shall be deemed to have been duly given when received in the form specified by the Company at the location, or by the person, designated by the Company for the receipt thereof. 22.Conditions Upon Issuance of Shares.Shares shall not be issued with respect to an option unless the exercise of such option and the issuance and delivery of such shares pursuant thereto shall comply with all applicable provisions of law, domestic or foreign, including, without limitation, the Rules and Regulations of the Federal Deposit Insurance Corporation, The California Department of Financial Institutions, the Securities Act of 1933, as amended and the Securities Exchange Act of 1934, as amended, if applicable, and the requirements of any stock exchange upon which the shares may then be listed. As a condition to the exercise of an option, the Company may require the person exercising such option to represent and warrant at the time of any such exercise that the shares are being purchased only for investment and without any present intention to sell or distribute such shares if, in the opinion of counsel for the Company, such a representation is required by any of the aforementioned applicable provisions of law. 23.Term of Plan.The Plan shall become effective upon the Effective Date and shall continue in effect for a term of ten years unless sooner terminated under Section20 hereof or because the maximum number of shares made available under Section13(a) of the Plan have been issued. EXHIBIT A BANK OF MARIN BANCORP 2007 EMPLOYEE STOCK PURCHASE PLAN SUBSCRIPTION AGREEMENT Original Application Enrollment Date: Change in Payroll Deduction Rate Change of Beneficiary(ies) 1.I, , hereby elect to participate in the Bank of Marin Bancorp 2007 Employee Stock Purchase Plan (the "Plan") for the Offering Period, to , and subscribe to purchase shares of the Company's Common Stock in accordance with this Subscription Agreement and the Plan. 2.I hereby authorize payroll deductions from each paycheck in the amount of % of my Compensation on each payday during the Offering Period in accordance with the Plan.I understand that this amount must not be less than 1% and not more than 15% of my Compensation during the Offering Period.(Please note that no fractional percentages are permitted.) 3.I understand that said payroll deductions shall be accumulated for the purchase of shares of Common Stock at the applicable Purchase Price determined in accordance with the Plan.I understand that if I do not withdraw from an Offering Period, any accumulated payroll deductions will be used to automatically exercise my option. 4.I understand that I may discontinue at any time prior to the Purchase Date my participation in the Plan as provided in Section10 of the Plan.I also understand that I can increase or decrease the rate of my payroll deductions on one occasion only with respect to any increase and one occasion only with respect to any decrease during any Purchase Period by completing and filing a new Subscription Agreement with such increase or decrease taking effect as of the beginning of the calendar month following the date of filing of the new Subscription Agreement, if filed at least ten (10) business days prior to the beginning of such month.Further, I may change the rate of my payroll deductions for future Offering Periods by filing a new Subscription Agreement, and any such change will be effective as of the beginning of the next Offering Period.In addition, I acknowledge that, unless I discontinue my participation in the Plan as provided in Section 10 of the Plan, my election will continue to be effective for each successive Offering Period. 5.I have received a copy of the complete "Bank of Marin Bancorp 2007 Employee Stock Purchase Plan" and a copy of the prospectus related to the Plan. I understand that my participation in the Plan is in all respects subject to the terms of the Plan. A-1 6.Shares purchased for me under the Plan should be reflected as owned in the name(s) of (Employee or Employee and Spouse only):. 7.I understand that if I dispose of any shares received by me pursuant to the Plan within two years after the Enrollment Date (the first day of the Offering Period during which I purchased such shares) or one year after the Exercise Date, I will be treated for federal income tax purposes as having received ordinary income at the time of such disposition in an amount equal to the excess of the fair market value of the shares at the time such shares were purchased by me over the price which I paid for the shares.I agree to notify the Company in writing within 30days after the date of any disposition of my shares and I will make adequate provision for Federal, state or other tax withholding obligations, if any, which arise upon the disposition of the Common Stock.The Company may, but will not be obligated to, withhold from my compensation the amount necessary to meet any applicable withholding obligation including any withholding necessary to make available to the Company any tax deductions or benefits attributable to sale or early disposition of Common Stock by me.If I dispose of such shares at any time after the expiration of the 2-year and 1-year holding periods, I understand that I will be treated for federal income tax purposes as having received income only at the time of such disposition, and that such income will be taxed as ordinary income only to the extent of an amount equal to the lesser of (1)the excess of the fair market value of the shares at the time of such disposition over the purchase price which I paid for the shares, or (2)15% of the fair market value of the shares on the first day of the Offering Period.The remainder of the gain, if any, recognized on such disposition will be taxed as capital gain. 8.I hereby agree to be bound by the terms of the Plan.The effectiveness of this Subscription Agreement is dependent upon my eligibility to participate in the Plan. 9.In the event of my death, I hereby designate the following as my beneficiary(ies) to receive all payments and shares due me under the Plan: NAME:(Please print) (First) (Middle) (Last) Relationship (Address) A-2 I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME. Dated: Signature of Employee: Spouse's Signature (If beneficiary other than spouse): A-3 EXHIBIT B BANK OF MARIN BANCORP 2007 EMPLOYEE STOCK PURCHASE PLAN NOTICE OF WITHDRAWAL I, , hereby elect to withdraw my participation in the Bank of Marin Bancorp 2007 Employee Stock Purchase Plan for the Offering Period that began on , 20.This withdrawal covers all payroll deductions credited to my account and is effective on the date designated below. I understand that all payroll deductions credited to my account will be paid to me as promptly as practicable and that my option for the current Offering Period will automatically terminate.I further understand that no further payroll deductions will be made for the purchase of shares in the current Offering Period and I shall be eligible to participate in succeeding Offering Periods only by delivering to the Company a new Subscription Agreement. Name and Address of Participant: Signature: Date: A-4
